 1
 2
 3
 4
 5
 6
 7                               UNITED STATES DISTRICT COURT
 8                              EASTERN DISTRICT OF CALIFORNIA
 9                                         FRESNO DIVISION
10   JACQUELINE BATEMAN, et al.,                )    CASE NO.: 1:19-cv-00869-DAD-SAB
                                                )
11                          Plaintiffs,         )    ORDER RE STIPULATION TO DISMISS DOE
                                                )    DEFENDANTS AS PARTIES IN THIS ACTION
12            vs.                               )    PURSUANT TO FED. R. CIV. P. 41(a)
                                                )
13   UNITED STATES OF AMERICA,                  )    (ECF No. 13)
                                                )
14                          Defendant.          )
                                                )
15
16            On November 26, 2019, the parties filed a stipulation to dismiss the Doe defendants from
17   this action. Rule 41(a) of the Federal Rules of Civil Procedure allows a party to dismiss some or
18   all of the defendants in an action through a Rule 41(a) notice. Wilson v. City of San Jose, 111
19   F.3d 688, 692 (9th Cir. 1997). In light of the stipulation of the parties, the Doe defendants have
20   been terminated in this action.
21
     IT IS SO ORDERED.
22
23   Dated:     November 27, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28
29
30                                                   1
31
